DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 11/05/2021, with respect to claims 15, 21, and 23 objected to for informalities, claim 15 rejected under 35 U.S.C. 112(b) as being indefinite when interpreted under 35 U.S.C. 112(f), and claims 11, 12, and 22-25 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. Pat. App. Pub. 2019/0320016) have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 

Applicant's arguments with respect to claims 1-10, 12, 15, 18, and 20-23 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement, and claims 3 and 21-23 rejected under 35 U.S.C. 112(b) as being indefinite have been fully considered but they are not persuasive.

Regarding claims 1-10, 12, 15, 18, and 20-23 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement, Applicant asserts that the claims have been amended to recite “wherein the weighted average is an weighted average of the backup center node parameters comprising at least one of:  storage capacity, operation speed, average bandwidth, and working stability”.  However, as detailed in the rejection below, the additional recitation of specific parameters that comprise the weighted average still do not provide sufficient detail as to how such a weighted average is specifically calculated.  A weighted average as known in mathematics requires that some data points (presumably values of at least one the claimed parameters) being averaged contribute more to the average than others.  Without disclosure of this weighting, such a weighted average would require undue experimentation.  Additionally, Examiner submits that claiming the weighted average comprise “at least one of” the parameters allows for an interpretation of averaging different types of parameters together, 

Regarding claims 3 and 21-23 rejected under 35 U.S.C. 112(b) as being indefinite, Applicant asserts that claim 3 and 22 have been amended to recite “the weighted average of any node is determined based on a node state of the any node” (emphasis added).  However, as detailed in the rejection below, the recitation of “the any node” is unclear, and the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 15, 18, and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 1 recites the limitation “wherein the validity is used for representing whether a degree of a variation of a weighted average of the backup center node is within a preset range, wherein the weighted average is an weighted average of the backup center node parameters comprising at least one of:  storage capacity, operation speed, average bandwidth, and working stability” .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 3 recites the limitation "the weighted average of any node is determined based on a node state of the any node" (emphasis added) in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  While the claim previously recites “any node”, it does not specify a specific node, e.g., “an any node”, that can be later referred to as “the any node”.  Reference to “the any node” is therefore unclear and indefinite.  Claim 22 recites a similar limitation and is rejected under the same rationale.  Claims 21 and 23 are rejected as depending from claims 3 and 22, respectively, and under the same rationale.

Allowable Subject Matter
Claims 1-11, 15, 18, 20-25 are objected to as being allowable if amended to overcome the above rejections under 35 U.S.C. 112.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Yang et al. (U.S. Pat. App. Pub. 2019/0320016), hereinafter Yang.

Regarding exemplary claim 1, Yang disclosed a node switching method, comprising:
determining validity of a backup center node of a network, wherein the validity is used for representing a weighted average of the backup center node (calculating the weighted average value of a target/second node, i.e., backup center node, for weighing the appropriateness, i.e., validity, of the node, ¶[0075], [0093], [0112]), wherein the weighted average is an weighted average of the backup center node parameters comprising at least one of:  storage capacity, operation speed, average bandwidth, and working stability (determining weighted average of a node using storage capacity, computer speed, i.e., operation speed, average bandwidth, and a working stability, ¶[0054]);

after transfer of the local data is completed, sending a center node switching confirmation to one or more nodes in the network, wherein the center node switching confirmation is used for indicating that the backup center node becomes a center node of the network (sending relevant information, i.e., center node switching confirmation, of a changed central node to all nodes in the network, ¶[0101]).

While Yang disclosed using a weighted average of a node to determine its appropriateness, i.e., validity, as a new central node, Yang did not specifically do so by determining whether the degree of variation of the weighted average was within a preset range.  That is, the prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, p. 4-5, Fig. 2, and recited in independent claims 1 and 15, in particular comprising:
determining validity of a backup center node of a network, wherein the validity is used for representing whether degree of variation of a weighted average of the backup center node is within a preset range (claim 1, emphasis added; similarly recited in claims 11 and 15).

	These limitations, in conjunction with the other limitations of the independent claims, are allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441